Citation Nr: 0924485	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-26 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from September 1942 to December 1945.  The 
Veteran died in December 2006.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2007 rating decision by the Waco RO.  In August 2007, the 
appellant requested a hearing before a hearing officer at the 
RO; she subsequently opted for an informal conference with a 
Decision Review Officer in lieu of a hearing.  

The matter of entitlement to service connection for the cause 
of the Veteran's death is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington D.C.  VA will 
notify the appellant if any action on her part is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

At the time of his death, the Veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death or 
since discharge from service; he was not a former prisoner of 
war (POW).


CONCLUSION OF LAW

The legal requirements for establishing entitlement to DIC 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.22 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

A January 2007 letter prior to the initial adjudication of 
the claim explained the evidence VA was responsible for 
providing and the evidence the appellant was responsible for 
providing.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). The letter did not include the evidence necessary to 
substantiate her claim.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The facts in this 
matter are not in dispute.  Resolution of the appeal is 
dependent on application of governing law and regulation to 
the facts shown.  Moreover, the Court has held that a failure 
to comply with the notice requirement of the VCAA is not 
prejudicial to the claimant if, based on the facts alleged, 
no entitlement exists.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating the appellant's 
claim for DIC under 38 U.S.C.A. § 1318, any deficiencies of 
VCAA notice or assistance in that matter are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  Accordingly, the Board will address the claim.

II. Legal Criteria, Factual Background, and Analysis

Benefits may be paid to a deceased Veteran's surviving spouse 
or children in the same manner as if death was service-
connected when the death was not caused by the Veteran's own 
willful misconduct, and at the time of death the Veteran was 
in receipt of, or entitled to receive, compensation for 
service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the Veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death, or was rated 
as totally disabling for a continuous period of not less than 
one year immediately preceding death if the Veteran was a 
former prisoner of war and died after September 30, 1999.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The facts of this case are not in dispute.  The Veteran was 
not an Ex-POW.  His service-connected disabilities were rated 
totally disabling based on individual unemployability (TDIU), 
effective from January 31, 2003.  Since he died in December 
2006 due to cardiorespiratory arrest, he had received TDIU 
for less than 10 years prior to his death, and had not been 
continuously rated totally disabled since his discharge from 
service (as that was in December 1945).  Thus, the legal 
criteria for DIC benefits under 38 U.S.C.A. § 1318 are not 
met, and the appellant's claim must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

The Veteran died of cardiorespiratory arrest due to acute 
renal failure.  The appellant's theory of entitlement to 
service connection for the cause of the Veteran's death is 
essentially one of secondary service connection; she appears 
to be contending that the Veteran's service connected PTSD 
caused or aggravated his cardiovascular disability (tachy-
brady syndrome) which, in turn, caused or aggravated the 
renal insufficiency that caused his death (and also that the 
cardiovascular disability was a contributory cause of death).    

The RO sought a medical opinion regarding a nexus between the 
Veteran's death and his service connected PTSD.  In November 
2007 a VA physician's assistant regarding whether the 
Veteran's PTSD was related to his death.  The physician's 
assistant noted that the Veteran had mitral valve disease, 
chronic heart failure, tachy-brady syndrome, and unstable 
angina in addition to his end-stage renal failure and 
Alzheimer's disease, and opined that none of these disorders 
was aggravated by the Veteran's PTSD.  The rationale for the 
opinion was that "anxiety disorders do not cause cardiac 
disease or renal disease....  There is no evidence in the 
Medical Literature to support the claim that they are somehow 
connected" (emphasis added).  This opinion appears to 
conflict (and does not recognize the appellant's submissions, 
thereby suggesting a less than complete review of the record) 
with photocopies of articles the appellant has submitted 
suggesting there may be a nexus between PTSD and 
cardiovascular disability.  Accordingly, further development 
of the medical evidence in this matter is necessary.  

It is also noteworthy that the Veteran was admitted to a VA 
long term care medical facility in November 2006 and 
subsequently died at such facility.  While a discharge 
summary has been associated with the claims file, copies of 
the complete clinical records of treatment the Veteran 
received have not.  Such records are likely to contain 
evidence that contributes to a more complete disability 
picture of the Veteran prior to his death, and should be 
secured.

Finally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
Court held that proper VCAA notice for dependency and 
indemnity compensation (DIC) claims must also include: (1) a 
statement of the conditions, if any, for which a veteran was 
service- connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected claim; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  The appellant has not 
received notice that is entirely Hupp-compliant.  As the 
matter is being remanded anyway, the RO will have an 
opportunity to provide such notice on remand.

Accordingly, the case is REMANDED for the following:

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

1.  The RO must send the appellant a 
letter providing her the notice required 
in a claim for DIC under Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The 
appellant should have opportunity to 
respond.

2.  The RO should secure copies of the 
complete records of the treatment the 
Veteran received at the VA hospital in 
Big Springs, Texas from November 2006 
until he died.  

3.  The RO should then forward the 
Veteran's claims file, a copy of this 
remand, and a copy of 38 C.F.R. § 3.312 
to an appropriate physician for review 
and a medical advisory opinion regarding 
a nexus between the Veteran's service 
connected PTSD and the cause of his 
death.  Following review of the claims 
file (to include this remand), the 
consulting physician should provide an 
opinion responding to the following:

Is it at least as likely as not (i.e., a 
50 percent or better probability) that 
the Veteran's service connected PTSD 
caused or contributed to cause the 
disability(ies) that caused or 
contributed to cause his death?  
Specifically, please address the 
appellant's theory of entitlement 
alleging that the Veteran's PTSD caused 
or aggravated his cardiac/cardiovascular 
disability(ies) that (a) caused or 
aggravated the renal insufficiency that 
caused his death, and/or (b) were a 
contributory cause of death.   The 
consulting physician must explain the 
rationale for all opinions, and is asked 
to specifically comment on the literature 
(copies of articles) the appellant has 
submitted in support of her claim..

4.  The RO should then re-adjudicate the 
claim seeking service connection for the 
cause of the Veteran's death.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the appellant and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


